DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 05/02/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-24 are still pending. 
3. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
4. 	The drawings filed on 04/25/2018 have been accepted.

IV. Rejections Under 35 U.S.C. 103
5. 	Applicant's arguments with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 as being unpatentable have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
6. 	Claims 1-24 are allowed. 

7.	The following is an examiner's statement of reasons for allowance:

8.	The prior art of record, alone or in combination, does not disclose or suggest the allowable subject matter of the independent claims. See the arguments by the Applicant(s) filed on 05/02/2022 and the application prosecution for specific novelty and feature(s). 

	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter set forth in the independent claims.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Raber (Pub. No.: US 2008/0036466) teaches “A method of testing live AC circuits for neutral-ground, neutral-isolated ground, and isolated ground-ground faults, involves measuring impedances of circuit portions, including hot-neutral, neutral-ground, neutral-ground and isolated ground loops. In general either a test current generating a driving voltage is used, or in the case of hot-neutral, a load current generating a load voltage, and the voltage without current are use to measure voltage drop. These voltages are proportionate to the impedances of the circuits, which are expressed as ratios indicating the presence of faults” (Abstract).
b)	FERNANDEZ (Pub. No.: US 2012/0161778) teaches “A system and method is provided for determining the existence of a ground fault connection within a vehicle. An electrical connector may be provided for electrically connecting the vehicle to an external Alternating Current (AC) power source. The electrical connector includes a three-phase electrical connector configured to receive a corresponding input voltage signal on a phase, neutral, and earth connection. A controller being configured to determine whether a faulty earth connection exists between the vehicle and the AC power source the phase connection does not exceed the predetermined phase threshold when referenced to the earth connection and the neutral connection does not exceed the predetermined neutral threshold when referenced to the earth connection or the phase connection exceeds the predetermined phase threshold when referenced to the earth connection and the neutral connection exceeds the predetermined neutral threshold when referenced to the earth connection” (Abstract).
c)	Haines (Pub. No.: US 2011/0216452) teaches that “The electrical distribution system includes at least one line hot conductor, a line neutral conductor, and a line ground conductor. The line neutral conductor and the line ground conductor are connected to earth ground at a termination point in the electrical distribution system. The electrical load includes at least one load hot conductor, a load neutral conductor, and a load ground conductor. The device comprises a power supply coupled to the power input mechanism. The power supply comprises at least one DC voltage output terminal and a reference terminal coupled to the line ground termination element” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867